Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on June 19, 2020 for Application No. 14/225,328. By the amendment, claims 8-13 and 21-24 are pending with claims 8 and 21 being amended.
	
Response to Petition
The petition filed on June 19, 2020 under 37 CFR § 1.144 requesting that the Election of Species requirement (08/26/2019) be reconsidered and withdrawn.  The petition has been granted.  See the Petition Decision (08/10/2020). The restriction requirement is hereby withdrawn, claims 11, 12, 21-24 are no longer withdrawn from consideration and have been examined in this Office action.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). MPEP §804.01.

Allowable Subject Matter
Claims 8-13 and 21-24 are allowed.
Regarding claims 8-13, the reasons for the indication of allowed subject matter regarding the claims are indicated on pages 5-6 of the Remarks (06/19/2020).  
Regarding claim 21, the prior art of record fails to disclose or render obvious a driveline operating method having the combination features and steps recited in the claim and particularly “adjusting an operating state of an engine from an on state to an off state; during a first condition, reducing a torque capacity of a torque converter clutch to a first torque capacity in response to adjusting the engine operating state from the on state to the off state and before a request to start the engine after adjusting the engine operating state to the off state”.  
Claims 22-24 are allowed because they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on June 19, 2020 has been entered.  Applicant’s amendment have overcome the rejection of claims 8 and 13 being rejected under 35 U.S.C §102 by Michikoshi and claim 9 being rejected under 35 U.S.C §103 over Michikoshi and Suyama and claim 10 being rejected under §103 over Michikoshi, Suyama/Yoshida and Gibson indicated in the previous action.

Response to Arguments
Applicant’s arguments on pages 5-7 of the Remarks (06/20/2020) with respect to claims 8 and 13 being rejected under 35 U.S.C §102 by Michikoshi and claim 9 being rejected under 35 U.S.C §103 over Michikoshi and Suyama and claim 10 being rejected under §103 over Michikoshi, Suyama/Yoshida and Gibson have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINH DANG/Primary Examiner, Art Unit 3659